Case 3:20-cv-11059-MAS-LHG Document 12 Filed 10/15/20 Page 1 of 5 PageID: 72




                            81,7('67$7(6',675,&7&2857
                               ',675,&72)1(:-(56(<

 CASEY STERK and KEVIN MAHER,                      Civil Action No. 20-11059(MAS)(LHG)
 individually and on behalf of all others
 similarly situated,

                        Plaintiffs

 vs.

 THE BANK OF NOVA SCOTIA, et al.

                        Defendants

 YURI ALISHAEV, ABRAHAM JEREMIAS,                  Civil Action No. 20-11329(MAS)(LHG)
 and MORRIS JEREMIAS, individually and on
 behalf of all others similarly situated,

                        Plaintiffs,
 v.

 THE BANK OF NOVA SCOTIA, et al.

                        Defendants
 JEFFERY TOMASULO and                              Civil Action No. 20-12111(MAS)(LHG)
 CHRISTOPHER DEPAOLI, individually
 and on behalf of all others similarly situated,

                        Plaintiffs,
                                                                  25'(5
 v.

 THE BANK OF NOVA SCOTIA, et al.

                        Defendants
Case 3:20-cv-11059-MAS-LHG Document 12 Filed 10/15/20 Page 2 of 5 PageID: 73




 JEFF BRAUN OF ML OPTIONS                 Civil Action No. 20-12217(MAS)(LHG)
 TRADING, LLC, Individually and on Behalf
 of All Others Similarly Situated,

                     Plaintiff,

 vs.

 THE BANK OF NOVA SCOTIA, et al.

                     Defendants.

 DON TRAN, individually and on behalf of       Civil Action No. 20-12261(MAS)(LHG)
 all others similarly situated,

                     Plaintiff,

 v.

 THE BANK OF NOVA SCOTIA, et al.

                     Defendants

 MARK SERRI, on Behalf of Himself and All Civil Action No. 20-12927(MAS)(LHG)
 Others Similarly Situated,

                     Plaintiff,

 vs.

 BANK OF NOVA SCOTIA, et al.

                     Defendants.




                                           2
Case 3:20-cv-11059-MAS-LHG Document 12 Filed 10/15/20 Page 3 of 5 PageID: 74




 LARRY BLANKENSHIP On Behalf Of                   Civil Action No. 20-12998(MAS)(LHG)
 Himself And All Others Similarly
 Situated,

                      Plaintiff,

 v.

 THE BANK OF NOVA SCOTIA, et al.
 ,
                Defendants.

 LARRY BLANKENSHIP On Behalf Of                   Civil Action No. 20-12998(MAS)(LHG)
 Himself And All Others Similarly Situated,

                      Plaintiff,

 v.

 THE BANK OF NOVA SCOTIA, et al.

                      Defendants.

 PORT 22, LLC, on Behalf of Itself and All        Civil Action No. 20-12999(MAS)(LHG)
 Others Similarly Situated,

                      Plaintiff,
 v.

 THE BANK OF NOVA SCOTIA, et al.

                      Defendants

 ARTHUR H. LAMBORN, JR., on Behalf of             Civil Action No. 20-13035(MAS)(LHG)
 Himself and All Others Similarly Situated,

                      Plaintiff,

 v.

 BANK OF NOVA SCOTIA, et al.

                      Defendants.




                                              3
Case 3:20-cv-11059-MAS-LHG Document 12 Filed 10/15/20 Page 4 of 5 PageID: 75




 ROBERT CHARLES CLASS A, L.P., on                    Civil Action No. 20-13116(MAS)(LHG)
 Behalf of Itself and All Others Similarly
 Situated,

                         Plaintiff,

 v.

 BANK OF NOVA SCOTIA, et al.

                         Defendants.


       THIS MATTER having been opened to the Court by counsel for Plaintiffs, and the Court

having reviewed Plaintiffs’ submission dated September , 2020, and for good cause

appearing,

              IT IS THIS              day of 2FWREHU, 2020

       ORDERED as follows:

       1.     The Court makes the following appointments in accordance with Fed.R.Civ.P.

23(g)(3):

       ,QWHULP/HDG&R/HDG&RXQVHO

       Linda Nussbaum, Patrick Coughlin, Christopher Burke, George Zeles

       &RXUW*RYHUQPHQW/LDLVRQ

       James E. Cecchi

       ([HFXWLYH&RPPLWWHH

       Karen Lerner, Anthony Fata, Joseph Meltzer, Kellie Lerner

       The foregoing appointments are personal to the individual attorney appointed. The Court

may add or replace members upon request from Co-Lead Counsel or on its own motion, if and as

circumstances warrant.




                                                 4
Case 3:20-cv-11059-MAS-LHG Document 12 Filed 10/15/20 Page 5 of 5 PageID: 76




        2.      Interim Co-Lead Counsel and Liaison shall, in their discretion, be responsible for

coordinating Plaintiffs’ pretrial activities and shall:

                a.      Determine and present (in briefs, oral argument, or such other fashion as
                        may be appropriate, personally or by a designee) to the Court and
                        Defendants the position of Plaintiffs on all matters arising during pretrial
                        proceedings;

                b.      Coordinate the initiation and conduct of discovery on behalf of Plaintiffs
                        consistent with the requirements of Fed.R.Civ.P. 26, including the
                        preparation of master interrogatories and master requests for production of
                        documents and coordinate the examination of witnesses in depositions;

                c.      Coordinate discovery efforts with co-counsel to ensure that discovery is
                        conducted in an efficient, orderly, and non-duplicative manner;

                d.      Conduct and coordinate settlement negotiations;

                e.      Delegate specific tasks to other counsel or committees of counsel, as
                        authorized by the Court, in a manner to ensure that pretrial preparation is
                        conducted efficiently and effectively;

                f.      Enter into stipulations with opposing counsel as necessary for the conduct
                        of the litigation;

                g.      Prepare and distribute periodic status reports to the parties;

                h.      Maintain adequate time and disbursement records covering services for all
                        Plaintiff counsel in these actions;

                i.      Monitor the activities of co-counsel to ensure that schedules are met and
                        unnecessary expenditures of time and funds are avoided;

                j.      Perform such other duties as may be incidental to proper coordination of
                        Plaintiffs’ pretrial activities or authorized by further order of the Court; and

                k.      Appoint additional committees, as necessary, including but not limited to
                        expert, discovery, trial, and settlement committees.

                l.      Allocate among Plaintiffs’ counsel any award of attorney’s fees and
                        expenses.


                                                       UGHUHGWKLVBBBBB
                                                   6R2UGHUHGWKLVBBBBBGD\RI2FWREHU

                                                       BBBBBBBBBBBBBBBBBB
                                                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                   +RQRUDEOH0LFKDHO$6KLSS86'-
                                                          EO 0L K O $


                                                   5
